VICTORY LG, INC. 6544 Kathrine Ann Court Salt Lake City, UT 84118 June 9, 2011 United States Securities and Exchange Commission Washington D.C. 20549 RE: VICTORY LG, INC. Rule 424 – Amendment Prospectus Filed on June 9, 2011 File No. 333-173056 Attention:Johnny Gharib of Jeffrey Riedler’s office To Whom It May Concern: Please find enclosed our changes to VICTORY LG, INC.’s Registration Statement filed on March 25, 2010. The third sentence in the first paragraph, under the Heading: A) RISK RELATED TO OUR BUSINESS, and under the subheading “WE HAVE RECEIVED AN OPINION OF GOING CONCERN FROM OUR AUDITORS…” on, or about, page 9, should be changed to:At February 28, 2011, our cash on had was $0. Additionally, the first sentence in the second paragraphof the subheading “IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL, on, or about, page 9, should be change to:Through February 28, 2011, we have spend approximately $18,100. Sincerely, /s/ Pauline Carson Pauline Carson Chief Executive Officer Victory LG, Inc.
